ef      r.'·                                                                                                                                                     C)
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of 1   L.J

                                               UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                  v.                                       (For Offenses Committed On or After November 1, 1987)


                             Rafael Lopez-Moreno                                           CaseNumber: 3:19-mj-21936

                                                                                          DavidLBake
                                                                                           Defendant's Attorney


     REGISTRATIONNO. 74994298
                                                                                                                            MAY l 6 2019
     THE DEFENDANT:
      [:gj pleadedguiltytocount(s)_l_o_f_C_o_m_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _+-__..'-'-=-c·~''"-·-"u~.'_.,.'°"o'-::·,c,"o1'-::F:·:.""··-"c,.,.o2'u~R""T=I
                                                                                     SOUTHEf<ll.J Di5lRiCT OF C' i:ORNIA
                                                                                                                                  7
      D was found guilty to count(s)                                                                                                                 TY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                           Nature of Offense                                                             Count Number(s)
     8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                   1

      D The defendant has been found not guilty on count(s)
                                                                                  -------------------
      0 Count(s)                                                                            dismissed on the motion of the United States.
                        -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                           ~    TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days

       [:g]Assessment: $10 WAIVED lZI Fine: WAIVED
      [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                             charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, May 16, 2019
                                                                                        Date of Imposition of Sentence


                                                                                         ~~~
                                  /        _,.--7
                              /       _.,;,::>~
                            ,/'/<      7

     Received           /         ,\
                    DUSM                                                                HONORABLE ROBERT A. MCQUAID
                                                                                        UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                              3:19-mj-21936
